DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5,7-9,11-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art teaches alone or in combination the italicized and bolded features:Regarding claim 1. A method for converting imaging data to three-dimensional printer data, the method comprising: receiving imaging data describing a three-dimensional volume of a subject; segmenting the imaging data to produce one or more three-dimensional masks, each three-dimensional mask representing an object to be printed, each three- dimensional mask comprising a three-dimensional matrix indicating where material should be printed and where material is not printed; and using printer definition data describing a particular printer, creating, from the imaging data one or more three-dimensional masks, 3D printer input data describing at least part of the three-dimensional volume, wherein creating the 3D printer input data comprises creating a void in a solid area according to the printer definition data.Regarding claims 3-5, 7 and 8, they depend on allowable claim 1 and are therefore allowable for the same reasons as claim 1.Regarding claim 9. A system for converting imaging data to three-dimensional printer data, the a three-dimensional matrix indicating where material should be printed and where material is not printed; and user printer definition data describing a particular printer to create, from the imaging data one or more three-dimensional masks, three-dimensional (3D) printer input data describing at least part of the three-dimensional volume wherein creating the 3D printer input data comprises creating a void in a solid area according to the printer definition data.Regarding claims 11-13, 15 and 16, they depend on allowable claim 9 and are therefore allowable for the same reasons as claim 9.
Regarding claim 17. A method for converting creating three-dimensional (3D) objects, the method comprising: receiving imaging data describing a three-dimensional volume; segmenting the imaging data to produce one or more three-dimensional masks; using data describing a particular printer, evaluating the one or more three- dimensional masks for printability; if the evaluation determines the one or more masks are not printable, adjusting the one or more three-dimensional masks and repeating the evaluating operation; and if the evaluation determines the one or more three-dimensional masks are printable, creating data to be input to a printer for printing the objects.Regarding claims 18-20, they depend on allowable claim 17 and are therefore allowable for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.